Case: 21-1932    Document: 47     Page: 1   Filed: 08/11/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             MEYER CORPORATION, U.S.,
                 Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1932
                  ______________________

     Appeal from the United States Court of International
 Trade in Nos. 1:13-cv-00154-TJA, 1:13-cv-00181-TJA, 1:13-
 cv-00182-TJA, 1:13-cv-00226-TJA, 1:13-cv-00227-TJA,
 1:13-cv-00258-TJA, 1:13-cv-00259-TJA, 1:13-cv-00266-
 TJA, 1:13-cv-00322-TJA, 1:13-cv-00323-TJA, 1:13-cv-
 00405-TJA, 1:14-cv-00118-TJA, 1:14-cv-00277-TJA, 1:15-
 cv-00018-TJA, 1:15-cv-00019-TJA, 1:15-cv-00091-TJA,
 1:15-cv-00092-TJA, 1:15-cv-00191-TJA, 1:15-cv-00332-
 TJA, 1:16-cv-00112-TJA, 1:16-cv-00271-TJA, 1:17-cv-
 00186-TJA, Senior Judge Thomas J. Aquilino, Jr.
                  ______________________

                 Decided: August 11, 2022
                  ______________________

    JOHN MICHAEL PETERSON, Neville Peterson LLP, New
 York, NY, argued for plaintiff-appellant. Also represented
 by PATRICK KLEIN; JOHN DONOHUE, Philadelphia, PA;
 RICHARD F. O'NEILL, Seattle, WA.
Case: 21-1932    Document: 47     Page: 2    Filed: 08/11/2022




 2                             MEYER CORPORATION, U.S.   v. US



    BEVERLY A. FARRELL, International Trade Field Office,
 United States Department of Justice, New York, NY, ar-
 gued for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY, JUSTIN REINHART
 MILLER; PAULA S. SMITH, Office of the Assistant Chief
 Counsel, Bureau of Customs and Border Protection, United
 States Department of Homeland Security, New York, NY.
                  ______________________

     Before MOORE, Chief Judge, CLEVENGER and HUGHES,
                      Circuit Judges.
 HUGHES, Circuit Judge.
      This appeal involves two issues related to duties as-
 sessed on cookware that Meyer Corporation, U.S. im-
 ported. First, Meyer sought duty-free treatment for
 cookware manufactured in Thailand. Thailand is a benefi-
 ciary developing country under the Generalized System of
 Preferences, so certain products manufactured there with
 35% or more Thai inputs are eligible for duty-free treat-
 ment. Materials imported to Thailand from other countries
 must undergo a “double substantial transformation” in
 Thailand to count toward the 35%. The United States
 Court of International Trade ruled that Meyer’s pots and
 pans manufactured in Thailand are not eligible for duty-
 free treatment because they were made of steel discs from
 China that underwent only one substantial transfor-
 mation. The Court of International Trade did not clearly
 err in finding only one substantial transformation, so we
 affirm.
      Second, Meyer sought to establish the dutiable value of
 its cookware using the “first-sale” price from affiliated
 manufacturers to affiliated distributors. Relying on lan-
 guage from our decision in Nissho Iwai American Corp. v.
 United States, 982 F.2d 505 (Fed. Cir. 1992), the Court of
 International Trade required Meyer to prove that these
 first sales were not only at arm’s length but were also
Case: 21-1932     Document: 47     Page: 3    Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                             3



 unaffected by China’s status as a nonmarket economy.
 Finding that Meyer did not prove the absence of “nonmar-
 ket influences” for its cookware imported from China or
 produced with Chinese inputs, the trial court did not allow
 Meyer to rely on its first-sale prices. The trial court misin-
 terpreted Nissho Iwai to impose a requirement beyond
 what the statute and regulations demand, so we vacate and
 remand for the trial court to reconsider whether Meyer
 may rely on its first-sale prices.
                        BACKGROUND
    This appeal concerns duties that U.S. Customs and
 Border Protection assessed on cookware imported by
 Meyer Corporation, U.S. (Meyer). Some cookware was
 manufactured in Thailand, and some was manufactured in
 China.
      Each piece of cookware manufactured in Thailand be-
 gan as a steel disc imported from China. In Thailand, the
 manufacturer used a deep drawing process to produce
 “shells” having the rough shape and size of the finished
 cookware. Then, the manufacturer turned the shells into
 finished cookware in a series of steps including trimming
 the edges, removing grease, polishing, flattening the bot-
 tom, wrapping in plastic, marking with the product’s spec-
 ifications, punching holes for the handle, and attaching the
 handle.
     The manufacturers in Thailand and China sold fin-
 ished cookware to distributors in Macau and Hong Kong,
 respectively, and then to the U.S. importer, Meyer. The
 manufacturers, distributors, and importer are all related,
 with common parent/shareholder Meyer International
 Holdings, Ltd.
      Meyer requested duty-free treatment for the cookware
 produced in Thailand, based on Thailand’s status as a ben-
 eficiary developing country under the Generalized System
 of Preferences. Meyer Corp., U.S. v. United States, No. 13-
Case: 21-1932     Document: 47     Page: 4    Filed: 08/11/2022




 4                              MEYER CORPORATION, U.S.   v. US



 00154, 2021 WL 777788, at *3 (Ct. Int’l Trade Mar. 1, 2021)
 (Decision). Meyer also asked Customs to value its cookware
 based on the first-sale price that its affiliated distributors
 paid to the manufacturers. Id. Following an audit, Customs
 ultimately denied duty-free treatment. Id. at *4; Summons
 at 2, Meyer Corp., U.S. v. United States, No. 13-00154 (Ct.
 Int’l Trade Apr. 16, 2013), ECF No. 1. Customs also as-
 sessed duties based on the second-sale price that Meyer
 paid to its distributors, rejecting Meyer’s request to use the
 first-sale price. Decision at *4; Summons at 2, Meyer, No.
 13-00154.
      Meyer protested Customs’ decisions and then appealed
 to the Court of International Trade. Decision at *4. Follow-
 ing a bench trial, the trial court ruled that Meyer failed to
 prove it was entitled to duty-free treatment for the
 cookware manufactured in Thailand. Id. at *50. It ex-
 plained that under Torrington Co. v. United States, 764
 F.2d 1563, 1567 (Fed. Cir. 1985), raw materials from non-
 beneficiary developing countries must undergo a “double
 substantial transformation” in the beneficiary developing
 country to count toward duty-free treatment. Decision at
 *3, *36–37. It found that Meyer had shown that the manu-
 facturer substantially transformed steel discs once, “when
 a flat blank [wa]s deep drawn into a shell that [wa]s an
 unfinished pot or pan.” Id. at *37. But, in the trial court’s
 view, the manufacturer did not substantially transform the
 input a second time by converting the shell into a finished
 pot or pan. Id. Further, the trial court found that Meyer
 failed to show that an unfinished shell is a “distinct article
 of commerce” that is “readily susceptible to trade,” as Tor-
 rington also requires. Id. at *38 (citing Torrington, 764
 F.2d at 1570). Having found that Meyer failed to satisfy the
 requirements of Torrington, the trial court concluded that
 the steel discs could not count toward the value added in
 Thailand, and thus Meyer failed to prove its cookware was
 eligible for duty-free treatment. Id.
Case: 21-1932     Document: 47     Page: 5    Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                             5



      The trial court also affirmed Customs’ decision “to deny
 ‘first sale’ treatment.” Judgment, Meyer Corp., U.S. v.
 United States, No. 13-00154 (Ct. Int’l Trade Mar. 1, 2021),
 ECF No. 187. It held that, under our decision in Nissho
 Iwai, an importer wishing to rely on the first-sale price
 bears the burden to show that the first sales were “(1) bona
 fide sales that are (2) clearly destined for the United States
 (3) transacted at arm’s length and (4) absent any distortive
 nonmarket influences.” Decision at *1, *5 (citing Nissho
 Iwai Am. Corp. v. United States, 982 F.2d 505 (Fed. Cir.
 1992)). The trial court suggested that Meyer could prove
 the absence of nonmarket influences with “the factors used
 by entities located [in China] to obtain a duty rate other
 than the country-wide rate” in antidumping proceedings.
 Id. at *2. For both Meyer’s Chinese-manufactured products
 and its Thai-manufactured products made in part from
 Chinese inputs, the trial court found that Meyer had not
 provided adequate information to prove that its first sales
 met the last requirement: that they were free of “market-
 distortive influence, either with respect to the plaintiff di-
 rectly or the provision of inputs generally.” Id. at *6, *51.
 It thus concluded that Meyer could not rely on the first-sale
 prices. Id. at *50–51.
     Meyer appeals the trial court’s determinations that its
 products manufactured in Thailand were not eligible for
 duty-free treatment and that it could not rely on first-sale
 prices. We have jurisdiction under 28 U.S.C. § 1295(a)(5).
                           ANALYSIS
     “We review the Court of International Trade’s conclu-
 sions of law de novo.” Ford Motor Co. v. United States, 286
 F.3d 1335, 1340 (Fed. Cir. 2002). “Following a trial, we re-
 view the court’s findings of fact for clear error.” Id.
                               I
     The Generalized System of Preferences statute “repre-
 sents the United States’ participation in a multinational
Case: 21-1932     Document: 47      Page: 6     Filed: 08/11/2022




 6                               MEYER CORPORATION, U.S.    v. US



 effort to encourage industrialization in lesser developed
 countries through international trade.” Torrington, 764
 F.2d at 1565. Under the Act, the President “prepare[s] a
 list of beneficiary developing countries” and designates el-
 igible products from those countries. Id. (citing 19 U.S.C.
 § 2462). “A designated product imported from a listed coun-
 try may enter the United States duty free.” Id. (citing 19
 U.S.C. § 2461).
     To be eligible, the sum of “the cost or value of the ma-
 terials produced in the beneficiary developing country” and
 “the direct costs of processing operations performed in such
 beneficiary developing country” must be at least 35% of the
 appraised value of the article. 19 U.S.C. § 2463(a)(2)(A)(ii).
     Regulations define materials “produced in the benefi-
 ciary developing country” to include materials imported
 from other countries but “[s]ubstantially transformed in
 the beneficiary developing country into a new and different
 article of commerce.” 19 C.F.R. § 10.177(a)(2).
     In Torrington, we interpreted the statute and regula-
 tion to require a “dual transformation.” 764 F.2d at
 1567–68. A raw material from another country must be
 substantially transformed once to become an intermediate
 article “produced in the beneficiary developing country”
 under 19 C.F.R. § 10.177(a), and then a second time to be
 considered an input into the final product—rather than the
 final product itself—under 19 U.S.C. § 2463(a)(2)(A)(ii)(I).
 Torrington, 764 F.2d at 1567–68.
      The intermediate article cannot be the output of any
 arbitrary step in the manufacturing process. Instead, un-
 der 19 C.F.R. § 10.177(a), it must be an article “of com-
 merce.” The “regulation imposes the requirement that the
 ‘new and different’ product be commercially recognizable
 as a different article, i.e., that the ‘new and different’ arti-
 cle be readily susceptible of trade, and be an item that per-
 sons might well wish to buy and acquire for their own
Case: 21-1932    Document: 47      Page: 7    Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                            7



 purposes of consumption or production.” Torrington, 764
 F.2d at 1570.
     To find a “substantial transformation,” we consider
 whether “an article emerges from a manufacturing process
 with a name, character, or use which differs from those of
 the original material subjected to the process.” Id. at 1568.
 “The name element . . . has received less weight and is con-
 sidered ‘the weakest evidence of substantial transfor-
 mation.’” Koru N. Am. v. United States, 12 C.I.T. 1120,
 1126 (1988) (citation omitted).
     The trial court found “no change in character” from a
 shell to a finished pot or pan. Decision at *37. Analyzing
 the manufacturing steps after deep drawing, the trial court
 noted “that there [wa]s no annealing or galvanizing per-
 formed or any change in chemical composition or mechani-
 cal properties.” Id. (citing Ferrostaal Metals v. United
 States, 11 C.I.T. 470 (1987)). “Nor was there any significant
 change in shape or form” because “the drawing process
 g[ave] the article its final form, not the subsequent finish-
 ing operations.” Id. (citing Nat’l Hand Tool Corp. v. United
 States, 16 C.I.T. 308 (1992), aff’d, 989 F.2d 1201 (Fed. Cir.
 1993) (per curiam)).
      Meyer argues that those specific types of changes are
 not required; the change in character here is from “produc-
 ers’ goods” to “consumers’ goods” as discussed in Torring-
 ton, 764 F.2d at 1571, and Midwood Industries, Inc. v.
 United States, 64 Cust. Ct. 499, 507 (1970). But Meyer
 takes references to producers’ and consumers’ goods out of
 context. In Torrington and Midwood, the articles changed
 from “producers’ goods” to “consumers’ good” because of
 substantial changes in shape, form, chemical properties,
 and mechanical properties. Torrington, 764 F.2d at 1571
 (citing Midwood, 64 Cust. Ct. at 504–07). For example, in
 Torrington, creating the consumers’ needles from the pro-
 ducers’ swages required changing the shape and form by
 cutting the swage to the right length, adding a hole, and
Case: 21-1932    Document: 47      Page: 8    Filed: 08/11/2022




 8                             MEYER CORPORATION, U.S.   v. US



 sharpening the tip. Id. at 1566, 1571. It also involved
 changing the chemical and mechanical properties by hard-
 ening, tempering, and plating the needle. Id. Because of
 these changes, the court considered swages to be producers’
 goods distinct from finished needles.
     Here, the trial court correctly focused its inquiry on
 manufacturing steps that changed the shape, form, chemi-
 cal properties, and mechanical properties. It did not clearly
 err in finding no substantial change in character from the
 shells to the final product.
     The trial court also found “no change in use” because
 “the use of the [shells] [wa]s predetermined; they w[ould]
 be finished and used as a specific pot or pan.” Decision
 at *37 (citing Nat’l Hand Tool, 16 C.I.T. at 311–12). Meyer
 argues that the district court relied on the wrong test to
 identify a change in use—rather than consider whether
 each shell’s use is predetermined, the court should have
 considered whether a consumer can use a shell as a pot or
 pan. The shells have no handles, making them useless as
 pots and pans, so Meyer argues that adding a handle
 changes the use.
      The trial court got the test right. In both Torrington
 and National Hand Tool, the court considered whether the
 intermediate article was useful only for producing a spe-
 cific finished product, not whether it was usable as the fin-
 ished product. Compare Torrington, 764 F.2d at 1566
 (finding a change in use because although “the swage is
 useful solely in the production of sewing-machine needles
 with a predetermined blade diameter, . . . the resulting
 needle may vary in other respects (e.g., eye placement, eye
 size, and needle length)”), with Nat’l Hand Tool, 16 C.I.T.
 at 311 (finding no change in use because “[e]ach component
 was intended to be incorporated in a particular finished
 mechanics’ hand tool”). Applying this test, the trial court
 found, and Meyer does not now contest, that each shell was
Case: 21-1932     Document: 47       Page: 9    Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                               9



 meant to be finished into a specific model of pot or pan. De-
 cision at *37.
     Although the record does suggest that the article un-
 derwent a change in name, that is not dispositive. Both
 parties called the intermediate article a “‘work in progress’
 shell[],” id. at *42, *30–31, or just a “shell,” id. at *37. The
 finished product was a pot or pan. But it is unclear from
 the record whether “shell” is a convenient term adopted for
 this litigation or for Meyer’s internal use, or if instead it is
 a common term across the industry. Even so, this differ-
 ence in name, the least important factor, is not enough to
 show clear error in the district court’s conclusion that there
 was no second substantial transformation. See Koru, 12
 C.I.T. at 1126.
     The trial court did not clearly err in finding only one
 substantial transformation. We thus affirm the trial court’s
 denial of duty-free treatment for the cookware manufac-
 tured in Thailand. We need not reach Meyer’s argument
 that it satisfied the separate requirement that the shells be
 an article of commerce susceptible to sale.
                                II
     Customs primarily uses the “transaction value” of im-
 ported merchandise as the dutiable value. 19 U.S.C.
 § 1401a(a)(1). The transaction value “is the price actually
 paid or payable for the merchandise when sold for exporta-
 tion to the United States,” plus specified additions.
 19 U.S.C. § 1401a(b)(1).
       To be viable as a basis for valuation, a transaction must
 meet the requirements of 19 U.S.C. § 1401a(b)(2), includ-
 ing, for transactions “between a related buyer and seller,”
 that either “an examination of the circumstances of the sale
 of the imported merchandise indicates that the relation-
 ship between such buyer and seller did not influence the
 price actually paid or payable” or “the transaction value
 . . . closely approximates” a test value. 19 U.S.C.
Case: 21-1932     Document: 47      Page: 10    Filed: 08/11/2022




 10                              MEYER CORPORATION, U.S.    v. US



 § 1401a(b)(2)(B). The corresponding regulation, 19 C.F.R.
 § 152.103(l)(1), lists ways for Customs to find that the rela-
 tionship between the buyer and seller did not influence the
 price, for example, by finding that “the price has been set-
 tled in a manner consistent with the normal pricing prac-
 tices of the industry in question,” or that “the price is
 adequate to ensure recovery of all costs plus a profit which
 is equivalent to the firm’s overall profit.”
      In Nissho Iwai American Corp. v. United States, we ad-
 dressed which price Customs should use in a multi-tiered
 import scheme in which all the entities are related—the
 first-sale price the distributor paid to the manufacturer, or
 the second-sale price the importer paid to the distributor.
 982 F.2d 505, 508–11 (Fed. Cir. 1992). “[O]nce it is deter-
 mined that both the [first- and second-sale] price[s] are
 statutorily viable transaction values, the rule is straight-
 forward: the manufacturer’s [first-sale] price, rather than
 the [distributor’s second-sale] price . . . , is used as the ba-
 sis for determining transaction value.” Id. at 509. Our de-
 cision elaborated on the meaning of “statutorily viable”:
 “[t]he manufacturer’s price constitutes a viable transaction
 value when the goods are clearly destined for export to the
 United States and when the manufacturer and middleman
 deal with each other at arm’s length, in the absence of any
 non-market influences that affect the legitimacy of the
 sales price.” Id.
     Here, the trial court articulated four requirements for
 a viable transaction under Nissho Iwai, including that the
 sale be “(3) transacted at arm’s length and (4) absent any
 distortive nonmarket influences.” Decision at *1. The court
 noted that the fourth factor “has generally been neglected”
 but was relevant here because China “presumptively re-
 mains a non-market economy in this and other proceed-
 ings,” id. at *1, *6. The court placed the burden on Meyer
 to prove that the first sale met these requirements, includ-
 ing to prove “the absence of any market-distortive influ-
 ences” arising in a nonmarket economy. Id. at *2, *5–6
Case: 21-1932    Document: 47      Page: 11     Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                             11



      The trial court misinterpreted our decision in Nissho
 Iwai to require any party to show the absence of all “distor-
 tive nonmarket influences.” There is no basis in the statute
 for Customs or the court to consider the effects of a non-
 market economy on the transaction value. The statute re-
 quires only that “the relationship between [the] buyer and
 seller did not influence the price actually paid or payable.”
 19 U.S.C. § 1401a(b)(2)(B). This provision concerns effects
 of the relationship between the buyer and seller, not effects
 of government intervention, and especially not with gov-
 ernment intervention that affects the industry as a whole.
 Neither Nissho Iwai nor the government’s briefing identi-
 fies other statutes or regulations that could require Cus-
 toms or the Court of International Trade to consider
 whether the goods were sold in a nonmarket economy or
 were otherwise affected by a nonmarket economy.
     When Congress wants to distinguish between market
 and nonmarket economies in the trade laws, it does so ex-
 pressly. E.g., 19 U.S.C. §§ 1677b(c), 1671(f)(2), 1677f-1(f)(1)
 (providing special rules for nonmarket economy countries
 in antidumping and countervailing duty investigations).
 Congress has not provided for differing treatment in
 19 U.S.C. § 1401a. Further, the trade laws “must be inter-
 preted to be consistent with [international] obligations, ab-
 sent contrary indications in the statutory language or its
 legislative history.” Allegheny Ludlum Corp. v. United
 States, 367 F.3d 1339, 1348 (Fed. Cir. 2004) (alteration in
 original) (citation omitted). The General Agreement on
 Tariffs and Trade (GATT) requires that all Member States
 be treated equally unless a specific provision authorizes
 differing treatment. GATT at Art. 1, Oct. 30, 1947, 61 Stat.
 A-11, 55 U.N.T.S. 194. The GATT valuation agreement, on
 which § 1401a is based, does not distinguish between “mar-
 ket economy” and “nonmarket economy” countries and says
 that valuations should be made “without distinction be-
 tween sources of supply.” Agreement on Implementation of
 Article VII of the General Agreement on Tariffs and Trade
Case: 21-1932    Document: 47      Page: 12   Filed: 08/11/2022




 12                             MEYER CORPORATION, U.S.   v. US



 1994 (Customs Valuation Agreement), 1868 U.N.T.S. 279
 (1994). The trial court’s reading of Nissho Iwai creates a
 risk that Customs will value goods from different countries
 unequally, even though neither the valuation code nor an-
 other specific provision authorizes differing treatment.
     With all this in mind, we read Nissho Iwai as merely
 restating the statutory requirements for a transaction
 value, rather than introducing a new requirement separate
 from the arm’s-length requirement. The decision lays out
 two requirements, both enumerated in the statute, and
 then elaborates on the second:
      The manufacturer’s price constitutes a viable
      transaction value when [1] the goods are clearly
      destined for export to the United States
      [§ 1401a(b)(1)] and [2] when the manufacturer and
      the middleman deal with each other at arm’s
      length [§ 1401a(b)(2)(B)], in the absence of any
      non-market influences that affect the legitimacy of
      the sales price.
 982 F.2d at 509. In context, “nonmarket influences” just re-
 fers to influences growing out of the relationship of buyer
 and seller that distort the “price paid or payable,” which
 Customs must consider under 19 U.S.C. § 1401a(b)(2)(B).
     Because the Court of International Trade relied on its
 misreading of Nissho Iwai to reject Meyer’s first-sale price,
 we vacate and remand for the court to reconsider whether
 Meyer may rely on the first-sale price. We need not reach
 Meyer’s alternative argument that the court should have
 subjected Meyer’s second-sale price to the same nonmar-
 ket-influences requirement it imposed on the first-sale
 price.
                           *   *   *
    For the reasons set forth above, the decision of the
 Court of International Trade is
Case: 21-1932   Document: 47         Page: 13   Filed: 08/11/2022




 MEYER CORPORATION, U.S.   v. US                            13



   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                             COSTS

 No costs.